Case 3:20-cv-01606-TAD-KDM Document 20 Filed 07/29/21 Page 1 of 1 PageID #: 50




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

 BRITTNEY JACKSON                                     CIV. ACTION NO. 3:20-01606

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 AOSS MEDICAL SUPPLY, L.L.C.                          MAG. JUDGE KAYLA D. MCCLUSKY


                                       JUDGMENT
         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED, ADJUDGED, and DECREED that this case is hereby DISMISSED.

 FED. R. CIV. P. 41(b).

         Monroe, Louisiana, this 29th day of July 2021.



                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
